DETAILED ACTION

Status of Claims
The finality of the previous Office Action is withdrawn. 
This Non-Final Office Action based on the 15/252,014 Application is in response to the remarks filed November 19, 2019 where:
	No claims have been amended; and
Claims 1-20 are currently pending and considered below.

In view of the Appeal Brief filed on November 19, 2019, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
A method for displaying a graphical representation of relationships between a plurality of agents and a plurality of clinical outcomes, the method comprising: receiving, by a processor included in a computing device, a selection of a plurality of agents; receiving, by the processor, a selection of a plurality of clinical outcomes; analyzing, by the processor, clinical data stored in a database to determine a number of occurrences for each clinical outcome when one or more agents are administered to a plurality of patients having a first clinical condition; calculating, by the processor, for each agent-clinical outcome pairing, a count for a number of patients having the first clinical condition, that were administered the agent of the agent-clinical outcome pairing, and had the clinical outcome of the agent-clinical outcome pairing; calculating, by the processor, for each agent-clinical outcome pairing, a relative risk score for patients having the first clinical condition, that were administered the agent of the agent- clinical outcome pairing, and had the clinical outcome of the agent-clinical outcome pairing; calculating, by the processor, for each agent-clinical outcome pairing, a statistical significance value for the relative risk score corresponding to the agent-clinical outcome pairing; displaying, on a display device, a first graphical user interface that includes a first two- dimensional grid in which one or more agents are displayed in a first axis and one or more clinical outcomes are displayed in a second axis, wherein a given agent-clinical outcome pairing is displayed in the first graphical user interface if the count for the agent-clinical outcome pairing exceeds a first threshold, the relative risk score for the agent-clinical outcome pairing exceeds a second threshold, and the statistical significance value for the relative risk score for the agent- clinical outcome pairing exceeds a third threshold; displaying, on the display device, at least one graphical user interface element capable of being engaged by a user, wherein the at least one graphical user interface element corresponds to one or more of the first threshold value, the second threshold value, and the third threshold value;  2Application No. 15/252,014Reply to Office Action receiving, by the processor, an adjustment from the user to the at least one graphical user interface element, wherein the adjustment causes one or more of the first threshold value, the second threshold value, and the third threshold value to be increased; and in response to the adjustment, displaying, on the display device, a second graphical user interface that includes a second two-dimensional grid in which one or more agents are displayed in a first axis and one or more clinical outcomes are displayed in a second axis, wherein fewer agent-clinical outcome pairings are displayed in the second graphical user interface than are displayed in the first graphical user interface.  

Independent claims 9 and 17 recite similar limitations. The claimed invention is directed essentially to the abstract idea of obtaining clinical information, analyzing the 
First, considering Step 2A of the 2019 PEG, the limitations of receiving selections of an agent and outcomes, analyzing clinical data to determine a number of occurrences of each outcome when the agent is administered, calculating a risk score including measuring a statistical significance, and generating various risk scores and potential treatment adjustments, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation as organizing human activity including following rules or instructions. The claim recites as a whole a method of organizing human activity because the limitations include a method that allows users to access a patient’s health information, analyze the information with drug agent outcomes, and generating a statistical score of medical risk based on the analyses. This is a method of managing interactions between people. The additional element of utilizing computer devices for calculating statistics of outcomes and pairings based on analyzing particular clinical data amounts to no more than mere instructions to apply the exception using a generic computer component. The mere nominal recitation of a generic display and user interface, and generic computer devices does not take the claims out of the method of organizing human interactions grouping. The limitations seem to monopolize the abstract idea of medical records analysis and general patient observational and treatment techniques that are well-established and conventional, including a physician and her practice with her patient. Thus, the claims recite an abstract idea. 
i.e., as a generic processor performing a generic computer function of qualifying certain information and providing correlations about that information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
Furthermore, considering Step 2B of the analysis, the inventive concept of the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the graphical user interface element being adjusted to change a threshold value and the information that is displayed amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. For example, claim 2 includes calculating a Chi-squred statistical value, which can be performed in the mind and further comprises the abstract idea. While claim 3 is merely for changing values to display See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 4, 8, 9, 12, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2007/0294112 A1 to Settimi, hereinafter “Settimi,” in view of US 2003/0046110 A1 to Gogolak, hereinafter “Gogolak” and further in view of U.S. 2015/0088540 A1 to Lo et al., hereinafter “Lo.”  
Regarding claim 1, Settimi discloses A method for displaying a graphical representation of relationships between a plurality of agents and a plurality of clinical outcomes, the method comprising: receiving, by a processor included in a computing device, a selection of a plurality of agents (See Settimi at least at Paras. [0069] – [0071]); receiving, by the processor, a selection of a plurality of clinical outcomes (See id. at Paras. [0062], [0071], [0076]); analyzing, by the processor, clinical data stored in a database (See id. at least at Para. [0032]; Fig. 2) to determine a number of occurrences for each clinical outcome when one or more agents are administered to a plurality of patients having a first clinical condition (See id. at least at Paras. [0033], [0088], [0109]; Fig. 6); and calculating, by the processor, for each agent-clinical outcome pairing, a relative risk score for patients having the first clinical condition, that were administered the agent of the agent-clinical outcome pairing, and had the clinical outcome of the agent-clinical outcome pairing (See id. at least at Paras. [0033], [0076]). 
Settimi discloses a medical therapy safety system that receives search criteria (i.e., a selection) of one of more medications (i.e., agents) and one or more safety concerns (i.e., outcomes). Data of patients matching the search criteria is aggregated. The system calculates a likelihood (i.e., a risk score) of the safety concern occurring for patients who are administered the medication. Results are displayed (See id., Para. calculating, by the processor, for each agent-clinical outcome pairing, a count for a number of patients having the first clinical condition, that were administered the agent of the agent-clinical outcome pairing, and had the clinical outcome of the agent-clinical outcome pairing (See Gogolak at least at Paras. [0030], [0049]; Figs. 2, 3). 
Settimi may not specifically disclose displaying, on a display device, a first graphical user interface that includes a first two-dimensional grid in which one or more agents are displayed in a first axis and one or more clinical outcomes are displayed in a second axis, wherein a given agent-clinical outcome pairing is displayed in the first graphical user interface if the count for the agent-clinical outcome pairing exceeds a first threshold, the relative risk score for the agent-clinical outcome pairing exceeds a second threshold, and the statistical significance value for the relative risk score for the agent- clinical outcome pairing exceeds a third threshold; displaying, on the display device, at least one graphical user interface element capable of being engaged by a user, wherein the at least one graphical user interface element corresponds to one or more of the first threshold value, the second threshold value, and the third threshold value; receiving, by the processor, an adjustment from the user to the at least one graphical user interface element, wherein the adjustment causes one or more of the first threshold value, the second threshold value, and the third threshold value to be displaying, on a display device, a first graphical user interface that includes a first two- dimensional grid in which one or more agents are displayed in a first axis and one or more clinical outcomes are displayed in a second axis, wherein a given agent-clinical outcome pairing is displayed in the first graphical user interface if the count for the agent-clinical outcome pairing exceeds a first threshold, the relative risk score for the agent-clinical outcome pairing exceeds a second threshold, and the statistical significance value for the relative risk score for the agent- clinical outcome pairing exceeds a third threshold (“The present invention comprises a system and method for creating, storing and using patient-specific and population-based genomic drug safety data including at least one or more integrated databases; a selector for selecting at least one drug for analysis (based on the generic, brand name or therapeutic category); a profiler for displaying statistics that describe one or more behaviors of the drug in multiple dimensions; a series of at least two filters and the means to control the filters individually and in combination; at least one data mining engine. Preferably, the data mining engine is a correlator, a proportional analysis engine, and a comparator; and a graphical user interface for displaying the results of the analysis.” Id., Para. [0023]; See id. at Paras. [0066], [0068], [0070], [0071]); displaying, on the display device, at least one graphical user interface element capable of being engaged by a user, wherein the at least one graphical user interface element corresponds to one or more of the first threshold value, the second threshold value, and the third threshold value (“Step 400 of the method provides the data mining and extraction capabilities in which the results of statistical analysis in step 300 are compared against selected thresholds or criteria to extract the data of interest. Based on the above techniques, each dimension in the present invention will have a natural "filter" framework based on the number of parameter (dimension) variables and their number in the database. Within this framework, one or more of a combination of filters can be used to select "cases" and perform a restricted analysis of step 300. This interaction between steps 300 and 400 allows an individual researcher to use his/her hypothesis to adjust the analysis.” Id., Para. [0069]); receiving, by the processor, an adjustment from the user to the at least one graphical user interface element, wherein the adjustment causes one or more of the first threshold value, the second threshold value, and the third threshold value to be increased (“The present method may use a parameter or coefficient specifically designed to measure risk. Although many weightings may be used, this parameter would provide, on a suitable scale (e.g., 0 to 1.0 or other normalized scale), a weighted assessment of genetic risk for the patient based on the probability that certain drug reactions are likely for the patient genotype. The scale takes into account the closeness of the drug to the drug in the database (it could only share chemical class) and the closeness of the genetic profile of the patient to the average genetic profile of the database, again using a closeness fraction based on the number of standard deviations from the mean fit. This Id., Para. [0080]; See id., Paras. [0023], [0066], [0084]); and in response to the adjustment, displaying, on the display device, a second graphical user interface that includes a second two-dimensional grid in which one or more agents are displayed in a first axis and one or more clinical outcomes are displayed in a second axis, wherein fewer agent-clinical outcome pairings are displayed in the second graphical user interface than are displayed in the first graphical user interface (See id., at Paras. [0023], [0055], [0066], [0068], [0070], [0071]; Claim 1).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the medical therapy safety system of Settimi so as to have included determining counts of side effects from the data of patients matching the search criteria and calculating the likelihood of the safety concern occurring for patients who are administered the medication based on the count, and the graphical display thereof in accordance with the teaching of Gogolak. This would provide for simple calculations based on matching record counts, since so doing could be performed readily and easily by any person of ordinary skill in the pertinent art, with neither undue experimentation, nor risk of unexpected results. “[A] PCP, by considering the information contained in the cohort report, may be able to provide improved treatment to Settimi, Para. [0040]. The Examiner notes that Gogolak teaches that databases containing information about adverse drug reactions that allow for data analysis of the records is old and well known (See id., at Para. [0003]).
Settimi as modified by Gogolak may not specifically disclose calculating, by the processor, for each agent-clinical outcome pairing, a statistical significance value for the relative risk score corresponding to the agent-clinical outcome pairing. However, Lo teaches calculating, by the processor, for each agent-clinical outcome pairing, a statistical significance value for the relative risk score corresponding to the agent-clinical outcome pairing (See Lo at least at Paras. [0032]-[0034], [0045]-[0047]; See also Gogolak at least at Abstract; Paras. [0056]-[0063], [0068]; Figs. 2, 3) Para. [0068])
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the disclosure of Settimi and Gogolak by including the statistical significance for a relative risk score as in Lo. Lo is directed to systems and methods of treatment using intervention and tasking determination. Incorporating the tasking determination and treatment analysis as in Lo with the storing and use of patient and population based drug safety data of Gogolak and the medical therapy safety system of Settimi would thereby aid in the customizability and accessibility for 

	Regarding claim 4, Settimi as modified by Gogolak and Lo teaches all the limitations of claim 1, and Settimi further discloses wherein a first agent comprises a prescription drug (“In certain embodiments of the present invention, the search criteria may be based at least in part on a medical therapy, such as prescription and nonprescription drugs, medical devices, implants, and/or other medical therapies.” Settimi, Para. [0069]). 

Regarding claim 8, Settimi as modified by Gogolak and Lo teaches all the limitations of claim 1, and Settimi further discloses wherein the clinical data stored in the database includes demographic data, lab data, pharmacy data, claims data, diagnostic codes, procedure codes, heath reference information, medical news, standards-of-care, and/or patient-entered data (“In an exemplary embodiment of the present invention, an EMR database record includes data such as: patient name and address, medications, allergies, observations, diagnoses, and health insurance information.” Id., Para. [0032]; “An exemplary patient cohort report 212 includes all patients with a particular disease that were treated with a particular medication. Another exemplary patient cohort report 212 includes patients of a particular age and sex who have particular test results. For example, a patient cohort report 212 may list all women with heart disease who are taking a hormone replacement therapy drug. The patient cohort report 212 would list all the patients with records in the data warehouse 210 that Id., Para. [0033]). 

	Regarding claim 9, Settimi as modified by Gogolak and Lo teaches all the limitations of the claimed invention as discussed above with regard to claim 1, and independent claim 9 recites substantially the same limitations as claim 1.	Furthermore, Settimi also discloses A non-transitory computer-readable storage medium storing instructions that when executed by a processor cause a computer system to display a graphical representation of relationships between a plurality of agents and a plurality of clinical outcomes (See Settimi at Paras. [0041], [0033], [0077]). 

	Regarding claim 12, Settimi as modified by Gogolak and Lo teaches all the limitations of claim 9, and Settimi further discloses wherein a first agent comprises a prescription drug (“In certain embodiments of the present invention, the search criteria may be based at least in part on a medical therapy, such as prescription and nonprescription drugs, medical devices, implants, and/or other medical therapies.” Settimi, Para. [0069]). 

Regarding claim 16, Settimi as modified by Gogolak and Lo teaches all the limitations of claim 9, and Settimi further discloses wherein the clinical data stored in the database includes demographic data, lab data, pharmacy data, claims data, diagnostic codes, procedure codes, heath reference information, medical news, standards-of-care, and/or patient-entered data (“In an exemplary embodiment of the Id., Para. [0032]; “An exemplary patient cohort report 212 includes all patients with a particular disease that were treated with a particular medication. Another exemplary patient cohort report 212 includes patients of a particular age and sex who have particular test results. For example, a patient cohort report 212 may list all women with heart disease who are taking a hormone replacement therapy drug. The patient cohort report 212 would list all the patients with records in the data warehouse 210 that fit this criteria along with a warning about the possible side-effects and the likelihood of the side-effects occurring.” Id., Para. [0033]). 

Regarding claim 17, Settimi as modified by Gogolak and Lo teaches all the limitations of the claimed invention as discussed above with regard to claim 1, and independent claim 17 recites substantially the same limitations as claim 1. Furthermore, Settimi also discloses a clinical data database; and a healthcare organization computing device executing one or more processors to display a graphical representation of relationships between a plurality of agents and a plurality of clinical outcomes (See Settimi at Paras. [0026], [0027], [0033], [0077]; Fig. 1).



Claims 2 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Settimi in view of Gogolak, in view of Lo and in further view of US 2011/0027291 A1 to Schoeberl et al., hereinafter “Schoeberl.”
	Regarding claim 2, Settimi as modified by Gogolak and Lo teaches all the limitations of claim 1, but may not specifically describe wherein calculating the statistical significance value comprises calculating a Chi-squared value. However, Schoeberl teaches wherein calculating the statistical significance value comprises calculating a Chi-squared value (“Various types of statistical classifier systems have been described in the art and may be suitable for use in the methods of the invention, non-limiting examples of which include principal component analysis (PCA), partial least square regression (PLSR), trilinear PLSR, Fuzzy logic and Bayesian inference, random forest (RF), classification and regression tree (C&RT), boosted tree, neural network (NN), support vector machine (SVM), general chi-squared automatic interaction detector model, interactive tree, multiadaptive regression spline, machine learning classifier, and combinations thereof. See for example PCT Publication WO 2007 /109571.” Schoeberl, Para. [0104]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified teachings of Settimi, Gogolak and Lo with the chi-squared statistical significance value as taught by Schoeberl. Schoeberl is directed to methods and systems for predicting response of tumor cells to a therapeutic agent and treating a patient according to the predicted response. Id., Abstract. Incorporating the statistical significance operators of the prediction and treatment system of Schoeberl, with the tasking determination and treatment analysis as in Lo, the storing and use of 

Regarding claim 10, Settimi as modified by Gogolak and Lo teaches all the limitations of claim 9, but may not specifically describe wherein calculating the statistical significance value comprises calculating a Chi-squared value. However, Schoeberl teaches wherein calculating the statistical significance value comprises calculating a Chi-squared value (See id. at Para. [0104]). 

Claims 3, 11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Settimi in view of Gogolak, in view of Lo and in further view of US 2013/0054621 A1 to Kretz et al., hereinafter “Kretz.” 
Regarding claim 3, Settimi as modified by Gogolak and Lo teaches all the limitations of claim 1, but may not specifically describe wherein increasing one or more of the first, second, or third threshold values results in fewer agent-clinical outcome pairings to be displayed on the display device. However, Kretz teaches wherein increasing one or more of the first, second, or third threshold values results in fewer agent-clinical outcome pairings to be displayed on the display device (“[T]he similarity rule is further based on a threshold confidence level and the similarity outcome is based on at least one text-based association associated with a confidence See Kretz at Para. [0013], [0015]; Claims 1, 5-7; Figs. 4, 5).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the medical therapy safety system of Settimi with the methods of treatment using intervention and tasking determinations as in Lo, the calculation of counts of side effects and the likelihood of a safety concern occurring for patients who are administered the medication based on the count of Gogolak, and the adjustment of stricter threshold values as taught by Kretz. Kretz is directed to a method and system for ontology candidate selection, comparison, and alignment. Id., Abstract. Incorporating the thresholds and confidence levels in the ontology selection and comparison system of Kretz with the teachings of Settimi, Gogolak and Lo would be advantageous to the accuracy and predictability of the results and analysis of various agents and clinical outcomes as recited by the current claims. 

 Regarding claim 11, Settimi as modified by Gogolak and Lo teaches all the limitations of claim 9, but may not specifically describe wherein increasing one or more of the first, second, or third threshold values results in fewer agent-clinical outcome pairings to be displayed on the display device. However, Kretz teaches wherein increasing one or more of the first, second, or third threshold values results in fewer agent-clinical outcome pairings to be displayed on the display device (See id. at Paras. [0013], [0015]; Claims 1, 5-7; Figs. 4, 5).

wherein increasing one or more of the first, second, or third threshold values results in fewer agent-clinical outcome pairings to be displayed on the display device (See id. at Para. [0013], [0015]; Claims 1, 5-7; Figs. 4, 5).

Claims 5-7, 13-15 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Settimi in view of Gogolak, in view of Lo and further in view of US 2012/0179482 A1 to Garms et al., hereinafter “Garms.” 
Regarding claim 5, Settimi as modified by Gogolak and Lo teaches all the limitations of claim 1, but may not specifically describe displaying, in the first graphical user interface, a first slider graphical user interface element corresponding to the first threshold value, wherein adjusting the first slider causes the first threshold value to be adjusted. However, Garms teaches displaying, in the first graphical user interface, a first slider graphical user interface element corresponding to the first threshold value, wherein adjusting the first slider causes the first threshold value to be adjusted (See Garms at Paras. [0245]-[0247]; Fig. 40).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the medical therapy safety system of Settimi with the calculation of counts of side effects and the likelihood of a safety concern occurring for patients who are administered the medication based on the count of Gogolak, the Garms, Abstract. Incorporating slider for adjusting health option factors as in Garms with the teachings of Settimi, Gogolak and Lo would be advantageous to the visual representation of the results and analysis of various agents and clinical outcomes as recited by the current claims. 

Regarding claim 6, Settimi as modified by Gogolak, Lo and Garms teaches all the limitations of claim 5, and Garms further teaches displaying, in the first graphical user interface, a second slider graphical user interface element corresponding to the second threshold value, wherein adjusting the second slider causes the second threshold value to be adjusted (See id. at Paras. [0245]-[0247]; Fig. 40).

Regarding claim 7, Settimi as modified by Gogolak, Lo and Garms teaches all the limitations of claim 6, and Garms further teaches displaying, in the first graphical user interface, a third slider graphical user interface element corresponding to the third threshold value, wherein adjusting the third slider causes the third threshold value to be adjusted (See id. at Paras. [0245]-[0247]; Fig. 40).

Regarding claim 13, Settimi as modified by Gogolak and Lo teaches all the limitations of claim 9, but may not specifically describe displaying, in the first graphical displaying, in the first graphical user interface, a first slider graphical user interface element corresponding to the first threshold value, wherein adjusting the first slider causes the first threshold value to be adjusted (See Garms at Paras. [0245]-[0247]; Fig. 40).

Regarding claim 14, Settimi as modified by Gogolak, Lo and Garms teaches all the limitations of claim 13, and Garms further teaches displaying, in the first graphical user interface, a second slider graphical user interface element corresponding to the second threshold value, wherein adjusting the second slider causes the second threshold value to be adjusted (See id. at Paras. [0245]-[0247]; Fig. 40).

Regarding claim 15, Settimi as modified by Gogolak, Lo and Garms teaches all the limitations of claim 14, and Garms further teaches displaying, in the first graphical user interface, a third slider graphical user interface element corresponding to the third threshold value, wherein adjusting the third slider causes the third threshold value to be adjusted (See id. at Paras. [0245]-[0247]; Fig. 40).

Regarding claim 19, Settimi as modified by Gogolak and Lo teaches all the limitations of claim 17, but may not specifically describe displaying, in the first graphical displaying, in the first graphical user interface, a first slider graphical user interface element corresponding to the first threshold value, wherein adjusting the first slider causes the first threshold value to be adjusted (See Garms at Paras. [0245]-[0247]; Fig. 40).

Regarding claim 20, Settimi as modified by Gogolak, Lo and Garms teaches all the limitations of claim 19, and Garms further teaches displaying, in the first graphical user interface, a second slider graphical user interface element corresponding to the second threshold value, wherein adjusting the second slider causes the second threshold value to be adjusted; and displaying, in the first graphical user interface, a third slider graphical user interface element corresponding to the third threshold value, wherein adjusting the third slider causes the third threshold value to be adjusted (See id. at Paras. [0245]-[0247]; Fig. 40).



Response to Arguments
	The arguments in Applicant’s response filed November 19, 2019 have been fully considered, but they are not persuasive. The following explains why:
Applicant’s arguments pertaining to subject matter eligibility are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The additional limitations are only adding insignificant extra-solution activity to the judicial exception. The arguments at pages 9-10 are moot in light of the abstract idea grouped as a method of organizing human activity. Further, there is no clear improvement to the existing computer technology when looking at the claims as a whole. In addition, merely pointing out the appropriate grouping into which the previously-identified abstract idea falls does not change the basic thrust of the rejection. 
The claims are not only analyzed with respect to what is well-understood, routine, and conventional, but have also been considered with respect to other considerations as part of the 2B analysis of the Alice/Mayo test. Many of these considerations for subject matter eligibility overlap, and often more than one consideration is relevant to analysis of an additional element. Not all considerations will be relevant to every element, or every claim. Because the evaluation in Step 2B is not a weighing test, it is not important how the elements are characterized or how many considerations apply from this list, see MPEP 2106.05 (II). Thus, the Examiner finds that the claims as argued amount to merely linking the abstract idea to a particular technological environment as a field of use; please refer to MPEP 2106.05(h). Comparison and 
Applicant’s arguments pertaining to prior art rejections are not persuasive. The amended claims have been addressed with regard to the 35 U.S.C. 103 rejection discussed above. The arguments pertaining to the prior art references at pages 14-16 have been rendered moot in light of at least new reference Lo and additional citation to previously referenced Gogolak, and strengthened by Settimi and Schoeberl. As such, it is submitted that the cited prior art, including those identified by Applicant, teaches and/or suggests all of the limitations of the pending claims under a broad and reasonable interpretation thereof. 













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871.  The examiner can normally be reached on M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686